                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

FRANCESCA NICOLE PERERA,

       Plaintiff,

v.                                                                Case No: 5:17-cv-422-Oc-PRL

CITY OF OCALA, JUSTIN D. ARNOLD
in his individual and official capacity, and
DANIEL FITZPATRICK in his
individual and official capacity,

       Defendants.


                                            ORDER
       This consent case is before the Court on Plaintiff’s unopposed motion to stay the case,

which was filed on April 3, 2019. Plaintiff, a member of the National Guard, recites that she has

been ordered to active duty for 400 days overseas. (Doc. 27). She requests that the case be stayed

until she returns and can again participate in the case, and that the parties be permitted to file a

revised Case Management Report at that time.

       Notably, according to the attachment to her request (Doc. 27), Plaintiff was called to active

duty in February 2019. By that point her expert disclosures should already have been made, as the

Defendant – it appears – made its disclosure. Further, by the date of the motion to stay (April 4,

2019), the discovery period had closed (April 1, 2019).

       Nevertheless, upon due consideration, Plaintiff’s unopposed motion to stay (Doc. 27) is

GRANTED. The Clerk is directed to administratively close the case, subject to the right of any

party to move to reopen the case and to request leave to file a revised Case Management Report

when Plaintiff is again able to participate in the case. A motion must be filed to reopen the case;
a notice or any pleading other than a motion will fail to bring the matter to the Court’s attention.

Plaintiff’s counsel shall notify the mediator that the case is stayed and the mediation cancelled

accordingly. Further, it is Plaintiff’s responsibility to move the Court within a reasonable time

after 400 days from February 2019 (so March 2020) to either reopen it or extend the stay if

necessary, failing which the case may be dismissed if not otherwise prosecuted thereafter.

       DONE and ORDERED in Ocala, Florida on April 12, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties
Courtroom Deputy




                                                -2-
